Title: From John Adams to Joseph Palmer, 2 May 1775
From: Adams, John
To: Palmer, Joseph


     
      HartfordMay 2, 1775
      Dr sir
     
     We are very anxious to know the State of Things at Boston, Cambridge, Watertown and Roxbury. The Accounts We have here are very confused and uncertain. I hope the News Papers, will come now.
     Our Accounts from N. York are very well. That Province is getting into a Train, which will Secure the Union of the Colonies, and Success to their Efforts. The little, dirty, ministerial Party there, is humbled in the Dust.
     Certain military Movements of great Importance, and with the Utmost Secrecy have been set on foot in this Colony of Connecticutt, which I dare not explain in writing, but refer you to Coll. Foster, Danielson and Bliss.
     I know very well the Multiplicity of your Business, but as it is of great Consequence that We should be minutely informed of every Thing, I must beg you to write as often as possible and perswade others to write me. Mr. Cooper, Mr. Ward, any Body that can write Facts. The Letters will follow us and reach us, at last. I am sensible you must have a Multitude of Applications. But I am advised by Coll. Hancocks just to hint to you a Request in Behalf of my Brothers, if Either of them should have an Inclination to engage in the Army. I have never Said any Thing to them, because I choose to leave them, in a Case of such interesting Importance, to their own Inclination and Discretion. I am your Friend and sert
     
      John Adams
     
    